Petition dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mary Lamar, a native and citizen of Trinidad and Tobago, seeks review of an order of the Board of Immigration Appeals reversing the Immigration Judge’s decision and denying cancellation of removal under 8 U.S.C. § 1229b(b) (2006). We have reviewed the administrative record and the arguments Lamar raises in her petition and conclude that we are without jurisdiction to review the Board’s determination. See 8 U.S.C. § 1252(a)(2)(B)(i), (D) (2006); Jean v. Gonzales, 485 F.3d 475, 479-80 (4th Cir.2006); Obioha v. Gonzales, 431 F.3d 400, 405 (4th Cir.2005). We accordingly dismiss the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DISMISSED.